Citation Nr: 1601326	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  10-18 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a urinary tract infection (UTI).

2.  Entitlement to service connection for high cholesterol. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include possible diagnoses of posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder. 

4.  Entitlement to service connection for allergic rhinitis. 

5.  Entitlement to service connection for non-displaced fracture of a right finger.

6.  Entitlement to a compensable rating for right eye disability.

7.  Entitlement to a compensable rating for bilateral hearing loss.

8.  Entitlement to a compensable rating for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1979 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and October 2010 and rating decisions for the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2015, a Travel Board hearing was held via video conference before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The issues of entitlement to service connection for allergic rhinitis; and non-displaced fracture of a right finger; and an initial compensable rating for an injury to the right eye, bilateral hearing loss, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  At the November 9, 2015 hearing before the undersigned VLJ, and prior to the promulgation of a decision in this appeal, the Veteran expressed his intent to withdraw his appeal of the issue of entitlement to service connection for a UTI.

2.  At the November 9, 2015 hearing before the undersigned VLJ, and prior to the promulgation of a decision in this appeal, the Veteran expressed his intent to withdraw his appeal of the issue of entitlement to service connection for high cholesterol.

3.  The Veteran has PTSD that is linked to a confirmed in-service stressor. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for a UTI have been met.  38 U.S.C.A. § 7105(b)(2); (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for high cholesterol have been met.  38 U.S.C.A. § 7105(b)(2); (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  PTSD is attributable to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Claims

A substantive appeal may be withdrawn at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2014).  The Veteran or his representative may withdraw an appeal.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In addition to the general requirements for service connection, PTSD claims require: (1) medical evidence diagnosing the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA determines the Veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory"-i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); see also Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996).  If, however, the Veteran's stressor is unrelated to participation in combat, then lay testimony, in and of itself, is insufficient to corroborate the stressor.  The record must contain credible supporting information from an independent source that corroborates his testimony or statements, such as service records.  See Cohen, 10 Vet. App. at 146-47; see also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).

Apart from the above provisions, VA revised the regulation governing adjudication of claims for service connection for PTSD, effective July 13, 2010.  See 75 Fed. Reg. 39,843 (since codified at 38 C.F.R. § 3.304(f)(3)).  The revised regulation essentially eases the requirement that there be corroboration of a claimed in-service stressor.  Under this standard, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided the stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the stressor.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

PTSD

The Veteran contends that his current mental health symptoms are related to traumatic experiences he experienced during his years in service.  For the following reasons, the Board finds that service connection for PTSD is warranted.

Upon review, the record supports the Veteran's claim of service connection for PTSD.  First, the record demonstrates the Veteran served, among various other stations, in combat in Baghdad, Iraq-the Veteran's commanding officer in Iraq submitted a statement confirming the Veteran served in a combat zone while in Iraq.  Moreover, numerous officers submitted statements on behalf of the Veteran confirming multiple in-service stressors.  In May and August 2006, for example, mortar rounds landed within 20 meters of the Veteran; in 1999, during service in Korea, the Veteran had to rescue a bloodied and mangled body from the barbed wire surrounding the perimeter.  One statement reported that these encounters, and others like them, left the Veteran experiencing mood swings, depression, and insomnia.  Most significantly, a February 2015 statement from the Veteran's treating psychiatrist at the VA submitted a statement diagnosing the Veteran with PTSD and concluding that the Veteran's PTSD stemmed from his military combat service.  The findings by a VA psychologist are consistent with place, types, and circumstances of the Veteran's service as a soldier with 30 years of service.  The criteria for service connection for PTSD have been met. 

The Board notes that in September 2010, the Veteran underwent a Compensation and Pension (C&P) examination for PTSD, in which the examiner concluded the Veteran suffered from psychiatric symptoms, yet determined the symptoms were due more to a depressive disorder and not PTSD.  However, given the Veteran's treating psychiatrist's conclusion of PTSD diagnosis connected to service, the Board finds the evidence is at least in equipoise as to what his current diagnosis is and its relation to service.  In any event, the RO should attribute all of the Veteran's psychiatric symptomatology to his now service-connected PTSD.


ORDER

Service connection for PTSD is granted. 


REMAND

The Veteran contends that he is entitled to service connection for allergic rhinitis and an injury on a finger on his right hand, as well as compensable evaluations for his right eye condition, bilateral hearing loss, and hypertension.  For the following reasons, the Board finds remands are warranted for new examinations.  

At the November 2015 hearing, the Veteran stated that his hypertension, right eye condition, and bilateral hearing loss have worsened since he last underwent VA C&P examinations.  The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, to warrant a new VA examination, a claimant need only submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation).  In light of the passage of time since the last evaluations, and due to the Veteran's competent claims that his conditions have worsened, new examinations are in order for the Veteran's right eye condition, bilateral hearing loss, and hypertension.  

Concerning the Veteran's right pinky condition, the Veteran stated that he broke his right handed pinky while in the field, and that he currently suffers from residuals from that injury, such as numbness, pain, and arthritis.  Given the available evidence of record, a VA examination is necessary to determine whether the Veteran's right hand pinky condition is related to the broken finger he experienced while in service.

Concerning the Veteran's allergic rhinitis, the Veteran stated that he served in dusty, dry, desert like conditions throughout most of his career.  Accordingly, he started experiencing allergies in 1983, which he reported to sick duty, and to the VA hospital once he left service.  Given the available evidence of record, a VA examination is necessary to determine whether the Veteran's allergies are related to the dusty conditions he experienced over 30 years in service. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all current VA treatment records for the Veteran, to include from the Brooklyn VAMC.

2.  After the above has been accomplished, schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's allergies. 

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the allergies were incurred in or are related to the Veteran's time in service.  

In making these determinations, the examiner should particularly consider the Veteran's 30 years of service in dusty, dry conditions.

2.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's right pinky condition.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the pinky condition was incurred in or otherwise related to the Veteran's time in service. 

In making this determination, the examiner should consider the Veteran's statement that he broke his pinky while in service.

3.  Schedule the Veteran for an examination with an appropriate examiner to determine the current nature and severity of the Veteran's right eye condition.

4.  Schedule the Veteran for an examination with an appropriate examiner to determine the current nature and severity of the Veteran's bilateral hearing loss.

5.  Schedule the Veteran for an examination with an appropriate examiner to determine the current nature and severity of the Veteran's hypertension. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


